DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Response to Amendment
	This final Office action is in response to the amendment filed 14 December 2020.  Claims 1-20 are pending.  All objections and rejections not repeated below are cancelled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-13 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Harris  et al. U.S publication 20160124669 (hereafter Harris) in view of Dayal U.S publication 20150066857 (hereafter Dayal).
As per claim 1;
Harris teaches;
A method comprising: 5receiving, at a first instance in time, a first snapshot request to generate a first snapshot of a virtual machine (VM) (Harris abstract shows a method for receiving a request to create a snapshot of a virtual device, paragraphs [0014] and [0018] further show multiple snapshots that have been mapped at different point in time), the VM utilizing a storage unit (Harris paragraph [0015] shows implementation of storage devices for VM); generating, for the storage unit, a first snapshot layer (Harris fig. 1 paragraph [0022] shows different level of snapshot S0-S3), the first snapshot layer preserving a state of the storage unit at the first instance in time (Paragraph [0027] shows that the snapshot structure conserving the state of the storage device); generating a first VM record that corresponds to the first snapshot request 10and that includes a first VM record identifier (ID) (Harris [0016] shows VM record associated with snapshot identifier); and storing the first VM record in a first location (Harris fig. 1, 4 paragraphs [0022] and [0050] shows VM data stored in different regions).  

Storing, in metadata associated with the first snapshot layer, the first VM record ID.
However, Dayal teaches;
Storing, in metadata associated with the first snapshot layer, the first VM record ID (Dayal paragraphs [0022] and [0038] show index or metadata associated with snapshot, wherein the index contains virtual machine information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the feature of Dayal “metadata or index associated with snapshot, which contains VM information)” into Harris’s system because both of the systems are addressing the need of managing and controlling memory access, and by adding the feature of Dayal into Harris would provide the benefit of facilitating data distribution).
As per claim 152;
Harris and dayal teach;
The method of claim 1 further comprising: receiving, at a second instance in time, a second snapshot request to generate a second snapshot of the VM (Harris [0024]-[0026] show that a timestamp is associated with each snapshot); generating, for the storage unit, a second snapshot layer (Harris fig. 1 paragraph [0022] shows different level of snapshot S0-S3), the second snapshot layer preserving a state of the storage unit at the second instance in 20time (Paragraphs [0027] and [0049] show that the snapshot structure conserving the state of the storage device); generating a second VM record that corresponds to the second snapshot request and that includes a second VM record ID (Harris fig. 3 paragraphs [0047]-[0048] show that multiple VMs interact with snapshot manager 318 to create snapshots wherein each VM data or request includes a unique ID identifying the VM data or request); and storing, in metadata associated with the second snapshot layer, the second VM record ID (Dayal paragraphs [0022] and [0038] show index or metadata associated with  snapshot, wherein the index contains virtual machine information).
As per claim 3;
Harris and dayal teach;
The method of claim 2 further comprising storing a copy of the first VM record at a backup location that is different from the first location (Harris fig. 1 and 3 paragraphs [0019] and  [0047]-[0048] show snapshot of The VMs data stored in different regions or locations of the storage device). 
As per claim 8;
Harris and Dayal teach;
The method of claim 2 wherein the VM utilizes a plurality of storage units, including the storage unit (Harris fig. 1 paragraph [0015] shows implementation of storage devices for VM), and further comprising: 15generating a plurality of first snapshot layers (Harris fig. 1 paragraph [0022] snapshot levels S0-S3), each first snapshot layer preserving a state of a corresponding one of the plurality of storage units at the first instance in time (Paragraphs [0027] and [0049] show that the snapshot structure conserving the state of the storage device); and storing, in separate metadata associated with each of the first snapshot layers, the first VM record ID (Harris 
As per claim 9;
Harris and Dayal teach;
The method of claim 8 further comprising: generating a plurality of second snapshot layers (Harris fig. 1 paragraph [0022] snapshot levels S0-S3), each second snapshot layer preserving a state of a corresponding one of the plurality of storage units at the second instance in time (Harris Paragraphs [0027] and [0049] show that the snapshot structure conserving the state of the storage device); and  25storing, in separate metadata associated with each of the second snapshot layers, the second VM record ID (Harris paragraphs [0047]-[0049] show that each snapshot includes a unique identifier that identifies the VMs data).   
As per claim 10;
Harris and Dayal teach;
The method of claim 9 further comprising: storing a copy of the first VM record at a backup location that is different 30from the first location (Harris fig. 1 and 3 paragraphs [0019] and  [0047]-[0048] show snapshot of The VMs data stored in different regions or locations of the storage device); storing a copy of the second VM record at the backup location; 20181187US31removing one of the second snapshot layers of the plurality of second snapshot layers (Harris fig. 1 and 3 paragraphs [0019] and  [0047]-[0048] show snapshot of the VMs data stored in different regions or locations of the storage device); subsequent to removing the one of the second snapshot layers (Harris paragraph [0031] shows snapshot that has been deleted), determining that a synchronization analysis is to be performed for the VM (Harris paragraphs [0019] and [0039] show that the management analysis is done for the VMs by the hosts, paragraph [0031] shows deletion operation); 5determining that the copy of the second VM record exists on the backup location (Dayal paragraph [0036] further shows lookup operation); determining that the plurality of second snapshot layers, other than the one of the second snapshot layers, exists and corresponds to the second VM record; and  10presenting information on a display that indicates the plurality of second snapshot layers, other than the one of the second snapshot layers, exists, and that the one of the second snapshot layers does not exist (Harris fig. 3 paragraphs [0047]-[0048] show that multiple VMs interact with snapshot manager 318 manages the snapshots associated with the VMs, and Dayal paragraph [0036] further shows lookup operation wherein if the data exist a hit will be displayed and if the data does not exist a missing will be displayed).   
As per claim 11;
Harris teaches;
A computing device (Harris paragraph [0015] shows computer device), comprising:  15a memory (Harris paragraph [0015] shows memory device); and a processor device coupled to the memory (Harris paragraph [0039] shows processor associated with storage devices) to receive, at a first instance in time, a first snapshot request to generate a first snapshot of a virtual machine (VM) (Harris abstract shows a method for receiving a request to create a snapshot of a virtual device, paragraphs [0014] and [0018] further show multiple snapshots that have been mapped at different point in time), the VM utilizing a storage unit (Harris paragraph [0015] shows implementation of storage devices for VM); 20generate, for the storage unit, a first snapshot layer (Harris fig. 1 paragraph [0022] shows different level of snapshot S0-S3), the first snapshot layer preserving a state of the storage unit at the first instance in time (Paragraph [0027] shows that the snapshot structure conserving the state of the storage device); generate a first VM record that corresponds to the first snapshot request and that includes a first VM record identifier (ID) (Harris [0016] shows VM record associated with snapshot identifier); 25and store the first VM record in a first location (Harris fig. 1, 4 paragraphs [0022] and [0050] shows VM data stored in different regions).  
Harris dos not explicitly teach;
Storing, in metadata associated with the first snapshot layer, the first VM record ID.
However, Dayal teaches;
Storing, in metadata associated with the first snapshot layer, the first VM record ID (Dayal paragraphs [0022] and [0038] show index or metadata associated with  snapshot, wherein the index contains virtual machine information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the feature of Dayal “metadata or index associated with snapshot, which contains VM information)” into Harris’s system because both of the systems are addressing the need of managing and controlling memory access, and by adding the feature of Dayal into Harris would provide the benefit of facilitating data distribution).
As per claim 12;
Harris and dayal teach;
The computing device of claim 11 wherein the processor device is further to: receive, at a second instance in time, a second snapshot request to generate a second snapshot of the VM (Harris [0024]-[0026] show that a timestamp is associated with each snapshot); generating, for the storage unit, a second snapshot layer (Harris fig. 1 paragraph [0022] shows different level of snapshot S0-S3); 5generate, for the storage unit, a second snapshot layer (Harris fig. 1 paragraph [0022] shows different level of snapshot S0-S3), the second snapshot layer preserving a state of the storage unit at the second instance in time (Paragraphs [0027] and [0049] show that the snapshot structure conserving the state of the storage device); generate a second VM record that corresponds to the second snapshot request and that includes a second VM record ID (Harris fig. 3 paragraphs [0047]-[0048] show that multiple VMs interact with snapshot manager 318 to create snapshots wherein each VM data or request includes a unique ID identifying the VM data or request); and 10store, in metadata associated with the second snapshot layer, the second VM record ID (Dayal paragraphs [0022] and [0038] show index or metadata associated with  snapshot, wherein the index contains virtual machine information).
As per claim 13;
Harris and Dayal teaches;
The computing device of claim 12 wherein the processor device is further to store a copy of the first VM record at a backup location that is different from 15the first location (Harris fig. 1 and 3 paragraphs [0019] and  [0047]-[0048] show snapshot of The VMs data stored in different regions or locations of the storage device).  
As per claim 16;

A computer program product stored on a non-transitory computer- readable storage medium and including instructions to cause a processor device (Harris paragraph [0057] shows computer readable medium) to: receive, at a first instance in time, a first snapshot request to generate a 20first snapshot of a virtual machine (VM) (Harris abstract shows a method for receiving a request to create a snapshot of a virtual device, paragraphs [0014] and [0018] further show multiple snapshots that have been mapped at different point in time), the VM utilizing a storage unit (Harris paragraph [0015] shows implementation of storage devices for VM); generate, for the storage unit, a first snapshot layer (Harris fig. 1 paragraph [0022] shows different level of snapshot S0-S3), the first snapshot layer preserving a state of the storage unit at the first instance in time (Paragraph [0027] shows that the snapshot structure conserving the state of the storage device); generate a first VM record that corresponds to the first snapshot request and that includes a first VM record identifier (ID) (Harris [0016] shows VM record associated with snapshot identifier); 25and store the first VM record in a first location (Harris fig. 1, 4 paragraphs [0022] and [0050] shows VM data stored in different regions). 
 Harris dos not explicitly teach;
Storing, in metadata associated with the first snapshot layer, the first VM record ID.
However, Dayal teaches;
Storing, in metadata associated with the first snapshot layer, the first VM record ID (Dayal paragraphs [0022] and [0038] show index or metadata associated with  snapshot, wherein the index contains virtual machine information).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to add the feature of Dayal “metadata or index associated with snapshot, which contains VM information)” into Harris’s system because both of the systems are addressing the need of managing and controlling memory access, and by adding the feature of Dayal into Harris would provide the benefit of facilitating data distribution).
As per claim 17;
Harris and dayal teach;
The computer program product of claim 16 wherein the instructions further cause the processor device to: receive, at a second instance in time, a second snapshot request to generate a second snapshot of the VM (Harris [0024]-[0026] show that a timestamp is associated with each snapshot); 5generate, for the storage unit, a second snapshot layer (Harris fig. 1 paragraph [0022] shows different level of snapshot S0-S3), the second snapshot layer preserving a state of the storage unit at the second instance in time (Paragraphs [0027] and [0049] show that the snapshot structure conserving the state of the storage device); generate a second VM record that corresponds to the second snapshot request and that includes a second VM record ID (Harris fig. 3 paragraphs [0047]-[0048] show that multiple VMs interact with snapshot manager 318 to create snapshots wherein each VM data or request includes a unique ID identifying the VM data or request); and  10store, in metadata associated with the second snapshot layer, the second VM record ID (Dayal paragraphs [0022] and [0038] show index or metadata associated with  snapshot, wherein the index contains virtual machine information).
As per claim 18;
Harris and dayal teach;
The computer program product of claim 17 wherein the instructions further cause the processor device to store a copy of the first VM record at a backup 15location that is different from the first location (Harris fig. 1 and 3 paragraphs [0019] and  [0047]-[0048] show snapshot of The VMs data stored in different regions or locations of the storage device).
Allowable Subject Matter
Claims 4-7, 14-15 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 4;
Harris and dayal teach;
The method of claim 3 further comprising: subsequent to the second instance in time and prior to storing a copy of the second VM record at the backup location (Harris paragraph [0014] and [0016] shows a first and second point in time wherein data is created and stored in different regions), determining that a synchronization analysis is to be performed for the VM (Harris paragraphs [0019] and [0039] show that the 5determining that the copy of the first VM record exists on the backup location (Dayal paragraph [0036] shows lookup operation); accessing the metadata associated with the second snapshot layer (Harris paragraph [0024] show that identifier associated with each snapshot is accessed); determining that the metadata associated with the second snapshot layer identifies the second VM record (Harris fig.1 paragraphs [0016] and [0022] show that each snapshot level S0-S3 associated with identifier that identifies the VMs data).  However, the cited references fail to teach or sufficiently suggest 10determining that the copy of the second VM record does not exist on the backup location and in response to determining that the copy of the second VM record does not exist on the backup location, performing a missing VM record action.
Claim 5 is dependent on claim 4, as such the instant claim is allowable for at least the same reason as claim 4.  
As per claim 6;
Harris and Dayal teach;
The method of claim 3 further comprising: storing a copy of the second VM record at the backup location (Harris fig. 1 and 3 paragraphs [0019] and  [0047]-[0048] show snapshot of The VMs data stored in different regions or locations of the storage device); removing the second snapshot layer (Harris paragraph [0031] shows snapshot that has been deleted); 25subsequent to removing the copy of the second VM record on the backup location, determining that a synchronization analysis is to be performed for the VM (Harris paragraphs [0019] and [0039] show that the management analysis is done for the VMs by the hosts, paragraph [0031] shows deletion operation).  However, determining that the copy of the second VM record exists on the backup 30location; determining that no snapshot layer associated with the storage unit has metadata that contains the second VM record ID; and in response to determining that no snapshot layer associated with the storage unit has metadata that contains the second VM record ID, performing a 5missing snapshot layer action.
Claim 7 is dependent on claim 6, as such the instant claim is allowable for at least the same reason as claim 6.
Per claim 14, the claim teaches a computing device for performing claim 4’s method.  As such the claim teaches allowable subject matter similar to that of claim 4.
Per claim 15, the claim teaches a computing device for performing claim 6’s method.  As such the claim teaches allowable subject matter similar to that of claim 6.
Per claim 19, the claim teaches a computer program product for performing claim 4’s method.  As such the claim teaches allowable subject matter similar to that of claim 4.
Per claim 20, the claim teaches a computer program product for performing claim 6’s method.  As such the claim teaches allowable subject matter similar to that of claim 6.
Response to Arguments
	 Applicant’s arguments filed on 14 December 2020 regarding claims 1-3, 8-13 and 16-18 have been considered but are not persuasive.
	Per claim 1, this Examiner does not disagree with the Applicant’s assertion that Daval’s index or metadata is a snapshot, as a snapshot is a set of data for representing 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on (571)270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SHAWN X GU/
Primary Examiner
Art Unit 2138

25 March 2021